DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on April 5, 2022.
Claims 1 and 3 have been amended. Claim 8 has been cancelled. No new claims have been added. Thus, claims 1-7 are pending and examined below.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201721027848, filed on August 4, 2017.


Response to Arguments

Applicant's arguments regarding claim rejections under 35 U.S.C. § 103, filed April 5, 2022 have been fully considered, but are not persuasive.  Applicant argues that the PAR does not disclose that the Companion Computer (Nvidia Jetson TX1) actually computes the desired body rate values and instead only transmits the commands to set the target position to an xyz coordinate instead of computing what the desired xyz body rate values should be.   It is well known in the art that the combination of a mission controller and flight controller paradigm of a UAV autopilot is capable of accommodating computation of desired body rate values at either controllers and can be interchanged within any flight segment of a mission based on the mission objectives.   In the case of as simple waypoints navigation mission, the desired body rate values are determined at the flight controller either as using preset default values or computed in real-time as the environment changes, for example a hard stop during collision avoidance necessitating a change in desired body rate.   On the other end of mission complexity, as represented in the PAR, a vision-based navigation mission type, such as object tracking, terrain following, or infrastructure inspections, the mission controller is expected to have partial to full navigation control beyond simple setting of a target position to an xyz coordinate,  such as computing and setting a desired body rate velocity (speed and direction) to capture a moving target or determining the appropriate relative velocity to be within a mission sensor’s operating parameters.   The 35 U.S.C. 103 rejection remains with the amendments redressed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (the) ArduPilot Dev Team (Updated ArduPilot Autopilot Suite - Selected Sections) (ArduPilot hereinafter) in view of Smolyanskiy (Project Redtail Presentation at the Nvidia GPU Technology Conference on May 8, 2017) and further in view of Emakov ( ROS Wiki mavros package and mavlink/mavros Release 0.19.0 source code file: setpoint_mixin.h) 

Regarding claim 1, ArduPilot teaches a control system for UAV incorporating autopilot (see ArduPilot, section Dev>>Welcome to the ArduPilot Development Site, page 1, and section Dev>>Companion Computers, regarding an autopilot system, an example of a control system, supporting multi-copters, traditional helicopters, and fixed wing aircraft, all examples of UAV’s), the control system comprising: a main processor (see ArduPilot, section Dev>>Companion Computers, page 1 and sub-section NVidia TX1 as a Companion Computer, and section Rover>>Pixhawk Overview, regarding Pixhawk flight controller, an example of a main processor); and a co-processor (see ArduPilot, section Dev>>Companion Computers, page 1, and sub-section NVidia TX1 as a Companion Computer, section Dev>>MAVLink Commands, section Dev>>Copter Commands, and section Dev>>ROS regarding NVidia TX1 as a companion computer, an example of a co-processor, capable of dispatching (feeding) a movement command SET_POSITION_TARGET_LOCAL_NED, an example of a computed desired body rate values, to the Pixhawk main processor using the MAVLink communications protocol and the ROS mavros module), wherein the main processor executes a rate damping loop algorithm to maintain stability of the UAV even in events of latency in the desired body rate values from the co-processor (see ArduPilot, section Dev>>Companion Computers, page 1, sub-section NVidia TX1 as a Companion Computer, page 1, and section Rover>>Pixhawk Overview, regarding Pixhawk, a main processor performing the function of a flight controller. It was well known at the time of Applicant’s filing by a person having ordinary skilled in the art that an inherent function of any flight controller is a capability to maintain stability in the absence of receiving any updating movement commands (from a computing device in communication with the flight controller), for example, the Pixhawk flight controller (main processor) maintains stability (by executing a rate dampening loop algorithm) of attitude comprising of roll, pitch, and yaw, of the UAV, by computing and dispatching one or more motor control signals when delayed (events of latency) or no movement commands (desired body rate values) from the co-processor NVidia TX1 are being received by the main processor Pixhawk, the flight controller) wherein the main processor acts as an intermediate between one or more sensors and the co-processor by collecting raw sensor data and feeding the raw sensor data to the co-processor (see ArduPilot, section Dev>>Companion Computers and sub-section NVidia TX1 as a Companion Computer with picture Connecting the Pixhawk and TX1, and section Rover>>Pixhawk Overview, the Specifications page, regarding Pixhawk, a main processor, acting as an intermediate between the sensors and the co-processor NVidia TX1 (via attached carrier board), for example, by collecting raw sensor data (of latitude, longitude, and altitude) from an attached GPS module to GPS port 10 on the Pixhawk, and feeding this GPS data to the co-processor NVidia TX1 via a serial connection communicating with the MAVLink protocol)
ArduPilot does not sufficiently teach wherein the co-processor computes desired body rate values based on mission control algorithms selected from a combination of flight control, mission control, search control loop, and state estimation techniques and feeds the desired body rate values to the main processor.
Smolyanskiy and Emakov combined, teaches an implementation of ArduPilot’s reference of the same Nvidia Jetson TX1 companion (off-board mission/co-processor from the Pixhawk flight stack/controller/main processor) computer sending (feeding) the same mavlink movement command SET_POSITION_TARGET_LOCAL_NED body rate values computed (and arbitrated) on the Nvidia Jetson TX1 co-processor based on the vision sensors, telemetry data, and joystick movements via the same supported ROS (Robotic Operation System) mavros module facilitating communications between a Pixhawk controller (main processor) and a co-processor (Nvidia Jetson TX1 companion/mission computer) (see Smolyanskiy, slides 11, 12, 14 and 15, regarding ROS implemented on an Nvidia Jetson TX1 (co-processor) and Steering Controller functional block feeding on-board (not from a (GCS) ground control station) computed body rates (mavlink) commands to the Pixhawk (main processor), and furthermore includes the additional body rates mavlink movement command SET_ATTITUDE_TARGET (see Emakov, source code file and ROS Wiki, regarding implementation of mavlink/mavros ROS module supporting both mavlink body rate movement commands SET_POSITION_TARGET_LOCAL_NED and SET_ATTITUDE_TARGET) that ArduPilot at the time of Applicant’s filing date does not support.
	It would have been obvious to one of ordinary skill in the art to modify the control system in ArduPilot to further comprise the implemented ROS operating system and mavros module capable of supporting the additional mavlink SET_ATTITUDE_TARGET body rate movement command from the co-processor of Smolyanskiy and Emakov combined because the additional body rate movement command provides implementation alternates to control the UAV that may improve desired maneuverability and performance of the UAV flight dynamics based on the mission objectives. 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to know that the combination of a mission controller and flight controller paradigm of a UAV autopilot is capable of accommodating computation of desired body rate values at either controllers and can be interchanged within any flight segment of a mission based on the mission objectives, and therefore, for example, teaches an instance of a co-processor (mission controller) computes desired body rate values based on mission control algorithms selected from a combination of flight control, mission control, search control loop, and state estimation techniques and feeds the desired body rate values to the main processor (flight controller).

Regarding claim 2, modified ArduPilot teaches the system as claimed in claim 1, including wherein the main processor executes the rate damping loop algorithm based on instantaneous body rate values to generate one or more motor control signals to maintain stability of the UAV (see ArduPilot, section Docs>>First Flight with Copter>>Flight Modes>>Loiter Mode, where in this mode, for example, the flight controller (main processor), in the absence of any pilot controls, such as movement commands from a companion computer (co-processor), will automatically attempt to maintain (stability) current location, heading, and altitude by processing (executing) a rate damping loop algorithm based on instantaneous body rate values provided by attached sensors comprising of GPS, compass, and barometer, to generate one or more motor control signals to maintain this stabilizing loiter mode of the UAV).

Regarding claim 3, modified ArduPilot teaches the system as claimed in claim 2, including wherein the instantaneous body rate values are either obtained directly from the one or more sensors without any latency or are obtained by the main processor indirectly with negligible latency (see ArduPilot, section Rover>>>Pixhawk Overview, the Specifications page, regarding Pixhawk, an example of a main processor (flight controller) obtaining directly in real-time (without any latency), sensor data from the module’s integrated accelerometer, gyroscope, magnetometer (compass) and barometer), the instantaneous body rate values of attitude (roll, pitch, yaw), heading, and altitude).

Regarding claim 4, modified ArduPilot teaches the system as claimed in claim 1, including wherein latency of the desired body rate values from the co-processer is bound within a limited range to ensure stability of UAV (see ArduPilot, section Copter>>First Flight with Copter>>Flight Modes>>Loiter Mode and section Copter>>Advanced Configuration>>Complete Parameter List, where in this mode, for example, the flight controller (main processor), in the absence of any pilot controls, such as movement commands (desired body rate values) from a companion computer (co-processor), will automatically attempt to maintain (stability of) current location, heading, and altitude, can be bound by a limited (latency) range (of time) defined by a pre-determined low battery level event determined by the parameter Critical battery failsafe action (BATT_FS_CRT_ACT), triggering an automated RTL (Return home to Land) or Land (immediately) to ensure stability throughout the UAV’s flight in the absence of receiving a delayed (latent) desired body rate values, for example, a movement command).

Regarding claim 5, modified ArduPilot teaches the system as claimed in claim 1, including wherein said main processor is a real-time low-level microcontroller (see ArduPilot, section Dev>>Companion Computers and sub-section NVidia TX1 as a Companion Computer, and section Rover>>Pixhawk Overview, the Specifications page, regarding ST Micro 32-bit ARM Cortex M4 core with FPU utilized as a flight controller performing time-critical functions of a real-time low-level microcontroller, an example of a main processor).

Regarding claim 6, modified ArduPilot teaches the system as claimed in claim 1, including wherein said co-processor is a non-real-time high-level microprocessor (see ArduPilot, section Dev>>Companion Computers and sub-section NVidia TX1 as a Companion Computer, regarding the NVidia TX1, a companion computer, an example of a co-processor performing non-real-time high-level microprocessor functions, such as for example, determining when to take a photo at or of a give location based on, in part, GPS telemetry data provided by the Pixhawk, an example of a main processor, via MAVLink).

Regarding claim 7, modified ArduPilot teaches the system as claimed in claim 6, including wherein the co-processor computes complex algorithms including any one or a combination of state estimation, flight control and mission control (see ArduPilot, section Dev>>Companion Computers and sub-section NVidia TX1 as a Companion Computer, regarding the NVidia TX1, a companion computer, an example of a co-processor capable of performing (computing) complex algorithms, such as for example, making intelligent decisions for a mission to take photos when the vehicle is at desired GPS co-ordinates requiring flight control with determining (computing) a flight plan to navigate waypoints). 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached form PTO-892.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

May 20, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661